Citation Nr: 0739507	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to April 
1977.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed August 1980 rating decision denied the 
veteran's claim to reopen a claim of entitlement to service 
connection for paranoid schizophrenia.

2.  In December 2005, a claim to reopen the issue of 
entitlement to service connection for paranoid schizophrenia 
was received.

3.  Evidence associated with the claims file since the 
unappealed August 1980 rating was not of record at the time 
of the August 1980 rating decision and raises a reasonable 
possibility of substantiating the claim.

4.  On the veteran's service entrance psychiatric 
examination, no abnormalities were found.

5.  The March 1977 Physical Evaluation Board Proceeding 
report is not clear and unmistakable evidence that the 
veteran's schizophrenia pre-existed service entrance.

6.  The medical evidence of record shows that the veteran's 
currently diagnosed paranoid schizophrenia was incurred in 
active military service.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for paranoid schizophrenia is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).

2.  Paranoid schizophrenia was incurred in active military 
service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim to reopen a claim of entitlement to service connection 
for paranoid schizophrenia, as the Board is taking action 
favorable to the veteran by reopening the claim and granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

New and Material

An unappealed June 1977 rating decision denied the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia on the basis that the medical evidence of 
record showed that the disorder pre-existed military service 
and was not aggravated by military service.  The evidence of 
record at the time of the June 1977 rating decision consisted 
of the veteran's service medical records.  The veteran did 


not file a notice of disagreement after the June 1977 rating 
decision.  Therefore, the June 1977 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2007).  Subsequently, an unappealed August 
1980 rating decision denied the veteran's claim to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia.  No new evidence was submitted to VA between 
the June 1977 and August 1980 rating decisions.  The veteran 
did not file a notice of disagreement after the August 1980 
rating decision.  Therefore, the August 1980 rating decision 
is final based on the evidence then of record.  Id.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in April 2007 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for paranoid schizophrenia, 
this decision is not binding on the Board.  The Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In December 2005, a claim to reopen the issue of entitlement 
to service connection for paranoid schizophrenia was 
received.  Evidence of record received since the August 1980 
rating decision includes VA medical records dated from April 
1977 to 


December 1997, VA medical records dated from November 2005 to 
May 2006, statements from the veteran's brother, sister, 
mother, and two friends all dated in August 2006, and a 
letter from a VA psychiatrist dated in August 2007.  All of 
the evidence received since the August 1980 rating decision 
is "new" in that it was not of record at the time of the 
August 1980 decision.  In addition, the various statements 
from the veteran's brother, sister, mother, and two friends 
all stated that the veteran did not exhibit unusual or 
abnormal behavior prior to entering military service.  
Although these statements are not competent to establish that 
the veteran did not have paranoid schizophrenia prior to 
military service, they are competent to show what the various 
writers observed.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay statements are competent to prove that a claimant 
exhibited certain features or symptoms of an injury or 
illness during service).  In this case, the statements show 
that 5 people who knew the veteran well, both before and 
after military service, all noticed a significant change in 
his personality and mental status between the time he entered 
and left military service.  This evidence thus deals directly 
with whether or not the veteran's diagnosed paranoid 
schizophrenia pre-existed, was aggravated by, or was incurred 
in active military service.  As such, this new evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  Accordingly, the new evidence is 
material for VA purposes and the claim of entitlement to 
service connection paranoid schizophrenia is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 


lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

The veteran's January 3, 1977 service entrance medical 
examination stated that on psychiatric evaluation, the 
veteran was normal.  A February 8, 1977 Medical Board summary 
stated that the veteran was admitted to the hospital on 
January 27, 1977 because of confusion and bizarre behavior.  
After physical examination, the diagnosis was schizophrenia, 
paranoid type, severe.  Following the diagnosis, the 
examining physician concluded that the disorder had been 
incurred in the line of duty in January 1977, that its cause 
was incident to service, that it did not exist prior to entry 
on active duty, and that it was not aggravated by active 
duty.

A subsequent March 1977 Physical Evaluation Board Proceedings 
report stated that the veteran's paranoid schizophrenia 
existed prior to service and was not aggravated by service.  
Specifically, the report stated that the veteran

is physically unfit for continued 
military service by reason of 
schizophrenia which required 
hospitalization 4 


days after entry on active duty.  The 
coincidence in time of entry on active 
duty and the discovery of the disease 
leads to the conclusion that it existed 
prior to service.  It is deemed not to 
have been aggravated by such short 
service.

After separation from military service, an April 1977 VA 
psychiatric evaluation gave a diagnosis of acute 
schizophrenic episode.  The post service medical evidence of 
record shows that paranoid schizophrenia has been 
consistently diagnosed since April 1977.

Multiple August 2006 letters from the veteran's brother, 
sister, mother, and two friends all stated that the veteran 
did not exhibit unusual or abnormal behavior prior to 
entering military service.  All of the letters also stated 
that the veteran's behavior was noticeably different after he 
returned from military service.

The medical evidence of record shows that the veteran's 
currently diagnosed paranoid schizophrenia was incurred in 
active military service.  The February 8, 1977 Medical Board 
summary stated that the veteran's paranoid schizophrenia was 
incurred in the line of duty as a result of an incident in 
service in January 1977.  While the subsequent March 7, 1977 
Physical Evaluation Board Proceedings report stated that the 
veteran's paranoid schizophrenia pre-existed military service 
and was not aggravated by military service, that report was 
made by an Infantry Colonel, not a medical professional.  In 
contrast, the February 8, 1977 Medical Board summary was 
written by at least one, and possibly as many as three, 
physicians.  As such, the February 8, 1977 Medical Board 
summary is more probative as to whether the veteran's 
paranoid schizophrenia was incurred in active military 
service.  Accordingly, the March 1977 Physical Evaluation 
Board Proceeding report is not clear and unmistakable 
evidence that the veteran's schizophrenia pre-existed service 
entrance, and therefore the presumption of soundness is not 
rebutted.  



As such, the Board finds that the preponderance of the 
evidence indicates that the veteran's paranoid schizophrenia 
was incurred in active military service and has continued to 
the present.  Accordingly, service connection for paranoid 
schizophrenia is warranted. 


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


